PER CURIAM.
Bernard C. Lewis appeals the trial court’s summary denial of his rule 3.800(a) motion to correct illegal sentence. The appellant had timely filed and the trial court granted a voluntary dismissal of the appellant’s motion filed pursuant to Florida Rule of Criminal Procedure 8.800(a). Subsequently, the trial court entered the order on appeal purporting to deny the motion. Because the trial court was without jurisdiction to enter an order on the merits after the case had already been dismissed, we vacate the order denying the appellant’s motion to correct illegal sentence.
ALLEN, VAN NORTWICK and BROWNING, JJ., concur.